UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1086



SKIPPY INCORPORATED,

                                              Plaintiff - Appellant,

          versus


LIPTON INVESTMENTS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1227-A)


Submitted:   August 29, 2003            Decided:   September 12, 2003


Before WILKINSON, WIDENER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Helen Sears, M. H. SEARS LAW FIRM, Washington, D.C., for
Appellant. William M. Webner, SUGHRUE MION, P.L.L.C., Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Skippy    Incorporated   appeals   the   district   court’s   order

dismissing its complaint, among other reasons, for failure to state

a claim upon which relief can be granted, pursuant to Fed. R. Civ.

P. 12(b)(6).    We have thoroughly reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Skippy Inc. v. Lipton Investments, Inc.,

No. CA-02-1227-A (E.D. Va. Dec. 20, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   2